Case 2:18-cv-00988

cG FILE #
PCSERBA 000062539

0150195, 1089050246,

5 Corporation CDI Corporation
PR Cntct # 800-616-5520

125 Lakeview Dr
Suite D

Cross Lanes, WV 25313

Document 50-6

goeood-H000c00

WV142

Filed 08/22/19 Page 1 of 19 PagelD #: 424

Earnings Statement

Page 001 of 001

Period Beginning: 01/30/2017
Period Ending: 02/12/2017
Advice Date: 02/16/2017
Advice Number: 0000970763
Batch Number: 074120001

 

 

 
 

 

 

 

 

    

 

Taxable Marital Status: M
JESSICA STOLER
Federal: 2 Addls: 0.00 2122 21ST ST
State (WV): 2 Addls: 0.00 NITRO, WV 25143-0000
Local; 0 Addis: 0.00
Other Benefits and
Earnings Rate Hours This Period Year-to-Date Information This Period Year-to-Date
STF sT TM 15.6300 70.00 1094.10 4220.10 PDO
STF PDO 15.6300 10.00 156.30 156.30 Carried Forward- 33.23
STF FLOAT 0.00 375.12 Accrued YTD+ 16,15
STF HOL 0.00 250.08 Used YTD- 10.00
Gross Pay 1250.40 5002.60 Adjust YTD+ 0.00
Current Balance- -27.08
Deductions Statutory
Federal Withholding Tax -54.35 -217.40
Social Security Tax -73.64 -294.56 ENT CHECK # 970763
Medicare Tax -17,.22 -68.89
WV Withholding Tax 43,00 172.00 important Notes
Employer Identification Nbr: [xy
Deductions Other
*Medical -50.33 -201.32
*Dental 9.67 -38.68
*Vision 2.66 -10.64
Net Pay: 959.53
* Excluded from federal taxable wages
CDI Corporation |
oO 125 auney Dr Advice Number: fF
Corporation Suite D =
Cross Lanes, WV 25313 aaiace Dats: REO
Deposited to the account of =f4ecount Number Transit ABA Amount
JESSICA STOLER xxMKM5128 051900366 999.53

 

 

STOLER_PENNYMAC_000670
atl

SU/S1 CSBE SREOLE Zecicg9e

STO/STO EZ6LOO GELOOG 1 LTZO TSL6VCT

Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 2 of 19 PagelD #: 425

 

 

 

 

 

 

 

| certify that all of the Information in this RMA is truthful and the hardship(s) identified above has contributed to submission of this request
for mortgage rellef.

| authorize and glve permission to the Servicer, and its respective agents, to assemble and use a current consumer report on all borrowers
obligated on the loan, to investigate each borrower's eligibllity for assistance and the accuracy of my statements and any documentation that
| provide In connection with my request for assistance. | understand that these consumer reports may Include, without IImitation, a credit
report, and be assembled and used at any point during the application process to assess each borrower's eligibility thereafter.

i understand that the Servicer will use the information | provide to evaluate my eligibility for available relief options and foreclosure
alternatives, but the Servicer is not obligated to offer me assistance based solely on the representations in this document or other
documentation submitted In connection with my request.

If lam eligible for assistance and | accept and agree to all terms plan, or agreement, | also agree that the terms of this Certificatlon are
incorporated into such notice, plan, or agreement by reference as If set forth therein in full. My first timely payment, if required, following my
Servicer’s determination and notification of my eligibility or prequalification for assistance will serve as my acceptance of the terms set forth

in the notice, plan, or agreement sent to me.

| consent to being contacted concerning this request for mortgage assistance at any e-mall address or cellular or mobile telephone number |
have provided to the Servicer. This Includes text messages and telephone calls to my cellular or mobile telephone.

 

 

   

Set essicaSioler SE 9-1-19

Borrower Signature Borrower Name Soclal Security Number Date

 

Co-Borrower Signature Co-Borrower Name Social Security Number Date

STOLER_PENNYMAC_000671
Page 18 of 19
MODWELCOME 1ST_
GI/Fl (SBE S¥EDEE Z6ZELIT BIT

gt

LZzO LSL6y¥

5z1000 |

cc6100

Sto/erg

Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 3 of 19 PagelD #: 426

rom 4506T-EZ| short Form Request for Individua

(Rev. August 2014)

| Tax Return Transcript

OMB No. 1545-2154

> Request may not be processed if the formis incomplete or illegible.

De navtaen oe ene > For more information about Form 4506T-E2Z, visit www.irs.gov/form4s06tez.

Internal Revenue Service

Tip. Usa Form 45C6T-EZ to order a 4040 series tax return transcript free of chargs, or you can quickly request transcripts by using our automated self-help

service tools, Please visit us at IRS.gov and click on "Get Transcript of Your Tax Records”
Ta Name Shown on tax return. fa joint return, enter the name shown first.

JSessicn Sto\er
2a Ifa joint return, enter spouse's name shown on jax return,

———

under “Tools” or call 1-800-908-9946.
1b First social security number or individual taxpayer

2b
taxpayer Identification number if joint tax return

——<—<———

 

4 Current name, address (including apt., room, or suite no,), city, siate, and ZIP cade (see instructions)

=a  Siet Di,

4 Pravious address shown on the last return filed if different from line 3 (see Instructions)

——

 

5 Ifthe transcript is to be mailed to a third party (such as a mortgage company),
IRS has no control over what the third party does with the tax information.

Third party name
PennyMac Loan Services

Address (including apt., room, or suita no.), city, state, and ZIP cods
6101 Condor Drive, Moorpark, CA 93021

Caution. If the tax transcript is being mailed to a third party, ensure that you have fill

enter the third party's name, address, and telephone number. The

Telephone number

866-629-4570

ed in line 6 befora signing. Sign and date the form once you have

filled In this line. Completing this step helps to protect your privacy. Onca the IRS discloses your IRS transcript to the third party listed on line 5, the
IRS has no control over what the third party does with the information. if you would like to limit the third party's authority to disclose your transcript
information, you can specify this limitation in your written agreement with the third party.

@ Year(s) requested. Enter the year(s) of the return transcript you are reques
10 business days.

2014 - 2015

ting (for example, “2008"). Most requests will be processed within

2016

 

 

 

Note. if the IRS is unable to Jocate a return that matches the taxpayer identity information provided above, or if IRS records indicate that the return has
not been filed, the IRS will notify you or the third party that it was unable to locate a return, or thal a return was not filed, whichever Is applicable.

 

Caution. Do not sign this form unless all applicable lines have been completed.

 

Signature of taxpayer(s). | declare that | am the taxpayer whose name |s shown on either line 1a or 2a. If the request applies to a joint return, either
spouse must sign. Note. For transcripts being sent to a third party, this form must be received within 120 days of the signature date.

Phone number of laxpayer

| 3-1-17_|eH-489- 05 Ie

 

 

 

 

 

Sign b
Signa 2 instructions) Dale
Here 8 prey
> Spouse's signature Dae...
For Privacy Act and Paperwork Reduction Act Notice, see page 2. Cat. No. 54185S Form 4506T-EZ (Rev. 08-2014)

Page 16 of 19
MODWELCOME 1ST_

STOLER_PENNYMAC_000672

Oro, LOU S513

eye
Rass
ail

SI/ET GHBE GrGOKE zEezeeg

cTOOD T Tzeo TSL6Ker

STO/ELO TzéTOO 6

Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 4 of 19 PagelD #: 427

PennyMac’

Borrower's Authorization Form

 

Authorization to Release Information

To Whom It May Concern:
1, The undersigned Borrower and Co-Borrower (If any) (Individually and collectively, Borrower"), authorize PennyMac Loan Services, LLC to obtain,
share, release, discuss and otherwise provide to and with you public and non-public personal information contained In or related to the mortgage

foan. This information may include (but is not limited to) the name, address, telephone number, social security number, credit score, credit report,
Income, loss mitigation application status, account balances, program eligibility, and payment activity of the Borrower,

2. PennyMac Loan Services, LLC will take reasonable steps to verify your identity, but it has no responsibility or liability to verify the identity of any
third party, PennyMac Loan Services, LLC also has no responsibility or liability for what a third party does with such information.

3. This Third-Party Authorization is valid when signed by all Borrowers and Co-Borrowers named on the mortgage and until
PennyMac Loan Services, LLC receives a written revocation signed by any Borrower or Co-borrower.

4. Acopy of this authorization may be accepted as an original.

| UNDERSTAND AND AGREE WITH THE TERMS OF THIS THIRD-PARTY AUTHORIZATION:

TS1Ok ——eesice Stoler

Borrower Signature Borrower Name Soclal Security Number Date

 

Co-Borrower Signature Co-Borrower Name Soclal Security Number Date

Non-Borrower (Contrl

  
  
 

ned Non-Borrower authorizes PennyMac Loan Services, LLC to obtain, share, release, discuss and otherwise provide to and with
public and non-public personal information contained In or related to the mortgage loan of the Non-Borrower, This Information may Include
(but Is not limited to) the name, address, telephone number, social security number, credit score, credit report, Income, government
monitoring Information, loss mitigation application status, account balances, program ellgibility, and payment activity of the Non-Borrower.

1s Jess Ie Sto € —_— the home at 2 IQR w Ist Si and request my income be

included in the review for a modification on the loan secured by the property address above.

This consent for a credit bureau report will expire upon completion of the modification review.

NAME gee

NorMBerfower Social Security Number

es
— S
————— Date:

 

STOLER_PENNYMAC 000673
Page 15 of 19

g
MOOWELCOME 1ST_{

 
STO/TIO OLSTOO GTTOOO I TezTO TSLetet

SI/ZT LPRE SPGORL ZEZCLOT BIT

Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 5 of 19 PagelD #: 428

 

 

 

 

 

 

 

 

® Complete each category or place an “¥” in the N/A column if the expense doesn’t apply to you

 

 

 

 

 

Expense Category N/A | Monthly Payment | Comments
First Mortgage Principal & Interest $
payment ~T oO! \
Second Mortgage Principal & Sv $
Interest payment ;
Homeowners Insurance $
% ‘ arcneds
Property Taxes x et

 

HOA/Condo Association

$

Sea

 

Life/Health Insurance

=>

“IS ComEgs OOF OF Povenecle

 

Auto Loan/Lease

* OU,

 

 

 

 

 

 

 

 

 

 

 

 

Gas Company $
\\S.
Water & Power £ 6"
L\aOQr
Phone $
wien
Cable > -
,"15
Internet $ LO
cL ate
Trash $ 26
Groceries/Food $ 4, 7
U5 0.
Car Gas $ a
\50.
Car Insurance
\ol,
Medical Expenses $

(Not covered by insurance)

eS.

 

 

Child/Spousal Support

 

Total Credit Card Payments

\e5.

 

Other (please specify)

\OO:

usota K CXOEMS CS

 

Other (please specify)

 

 

Total Debt/Expenses

 

 

 

* SBR.

STOLER PENNYMAC 000674 _|

 

Page 14 of 19
MODWELCOME 18T_

 
pal

SU/TE SPORE SPGOCE ZEZTELIZ BIT

SLO/TIO GIGTOO GZTOOO I TZZ0 TSLGPET

Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 6 of 19 PagelD #: 429

 

 

 

 

 

Monthly Household Income

* Fully complete each section of the form. Indicate N/A If the category doesn’t apply
© Refer back to the Quick Reference Guide for help completing any Income categories

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nee Full Name: S Co-Borrowers Full Name: Contributor (if applicable) Full Name:

eBica Winn otoler /

Monthly Gross Wages | $ op Monthly Gross Wages | $ enti Gross $
sloeen Wages

Overtime ‘s- Overtime $ Overtime S /

Self-employed income | $ KO Self-employed income | $ / Self-employed $ /

income

Unemployment ‘AO Unemployment § / Unemployment § /

Income Income Income

Untaxed Social $ Untaxed Social $ Untaxed Social

Security/SSD (NO Security/SSD Security/SSD

Taxable Social $ O Taxable Social Security p Taxable Social $

Security /Retirement \ /Retirement / Security /Retiremen

Food Stamps or $ Food Stamps or $ Food Stamps or 5

Welfare {\O Welfare Welfare

Alimony /Child S Alimony /Child 5 Alimony /Child §

Support* l\ O Support* Support*

Tips, commission and $ r\ O Tips, porns and |$ Tips, coir and | §

bonus bonus bonus

Gross Rents 5 \ O Gross Rents 5 Gross Rents $

Other (Explain) $ Other (Expfain) 5 Other (Explain) §

Other (Explain) $ | Other yen) § Other {Explain $

Total Gross Income $ a TotalGross Income $ Total GrossIncome | $
ACO,

 

 

 

 

 

 

 

 

Number of people in household: Lee Number of dependents in household: Q

 

If you included contributor income above, provide the following:

 

Phone Number: Monthly Mortgage Contribution:

Full Name:
a S ——*

Contributions by people not on the mortgage will require verification
Explanation of mortgage contributions: (Describe frequency, agreements, terms)

ae

a
a

*You are not required to disclose Child Support, Alimony or Separation Maintenance income, unless you choose to have
it considered for your loan modification application. we STOLER_PENNYMAC_000675
Page 13 of 19

MODWELCOME 1ST

 

 

 

 

 

 

 

 

 

 

 

 

 

 
STO/OTD STGTOD 6c1009 T IzzZO TSLEPET

ST/OT CPBE SPGOLE TETELIT ett

Case 2:18-cv-
18-cv-00988 Document 50-6 Filed 08/22/19 Page 7 of 19 PagelD #: 430

 

 

 

 

 

 

 

 

 

 

 

 

e All borrowers must include two years of employment history

» Add additional pages, if needed

 

BORROWER

CO-BORROWER

 

Are you currently employe d?

(Y/N)

Are you currently employed? (Y/N)

 

 

Are you self-employed? (Y/N) YN\O

Are you self-employed? (Y/N)

 

 

Most recent employer name:

CoO\ Corp

Most recent employer name: /

 

Business Address:

Ores Lanes, LOO

Business Address: /

 

Business Phone #:
mA) —ATle — BE I4

Business Phone #: /

 

Monthly Income (before tax):

$  3ECO, ¥O

Monthly Income (before tax):

$

 

Start Date (MM/DD/YY): End Date (MM/0D/YY):

\-27- 12. 1 Stil’ empoud

 

Start Date (MM/OD/YY):

End 4 (MM/OD/YY):

 

 

Employer Name :

See dare above

Employer Name: /

 

Business Address:

l

Business Address: /

 

Business Phone #: /

Business Phone #: /

 

Monthly Income (before tax):

Monthly Income (before 7

 

 

 

 

 

 

 

 

 

 

$
Start Date (MM/DD/YY): End Date (MM/DD/YY): Start Date won] End Date (MM/DD/YY):
Employer Name: / Employer Name: /
Business Address: / Business ey
Business Phone #; Business Phopie #:
Monthly incofne (before tax): Monthly I¢come (before tax):
$ / $
End Date (MM/DD/YY): End Date (MM/DD/YY):

Start Date (MM/DD/YY):

 

 

  

Start (MM/DD/YY):

 

Page 12 of 19
MODWELCOME 187!

 
STIO/600 LTE6LOO GZTOOOD T TZ70 1SL6PET

ST/6 TPRE SPEOEC ZEZTEL9T BIT

Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 8 of 19 PagelD #: 431

 

 

 

 

 

OTHER PROPERTIES OWNED

If you recelve rental income from a property, other than the property with PennyMac, you must provide a copy of all
Lease Agreements, along with bank statements showing deposits or rent checks.
eck the “Not Applicable” box below and sign this form:

   

Not Applicable - | do NOT own any other homes.

Signature: Cc) Sr Oker Sale: a \— al

 

Other Properties Owned

 

 

Other Property #1 Zz

Address: JL
Mortgage Servicer Name: -
Loan #: Monthly Payment: | Loan Bare

The property Is currently:

 

 

 

 

 

Vacant: Rented: Seasgrfal/Second Home:

 

If “Rented”, how much rental income Is collected each month? //

Monthly HOA Dues: $ /

if property taxes and Monthly taxes: $ Monthly Homeowners Insurance: $
homeowners insurance are not
included In mortgage:

Other Property #2 /.

Address: J

Mortgage Servicer Name:

 

 

 

 

 

 

 

 

 

Loan #: Y Monthly Payment: Loan Balance:

 

 

 

The property is currently:

 

Vacant: Rented: Seasonal/Second Home:

 

lf “Rented”, how Va rental income is collected each month?

 

Monthly HOA Dyés: $

 

 

 

 

 

If ficpesty ae and Monthly taxes: $ Monthly Homeowners Insurance: §
homeowners Insurance are not
included in mortgage: STOLER PENNYMAC 000677.

 

Page 11 of 19
MODWELCOME 1ST ay
ST0/800 S9T6TOO 6ETOOO T Treo sL67eT

SI/B GLEBE S¥HGOLE TOZELIE BLT

Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 9 of 19 PagelD #: 432

 

 

 

 

 

PRINCIPAL RESIDENCE INFORMATION

e Fully complete each section of the form
¢ Provide the most up to date information on liens, property taxes, homeowners insurance and HOA dues

 

Principal Residence Information

 

Principal Residence Address: DN ay Q St Oe. r) 1+. LOY

 

Are you requesting assistance on your principal | If “Yes”, do you want to keep the property or sell the

 

 

residence? (Y/N) LieS> property?
a

 

Are there other mortgages or liens on this property?

ale

 

If “Yes”, provide the mortgage servicer or lien holder information below:

 

 

Name: Contact Number: | Loan Number:
OQ wee)
Name: | Contact Number: Loan Number:

 

** Provide all known liéns and mortgages. Add an additional page if needed.

 

 

 

Do you have a condominium or homeowner If “Yes”, what is the recurring | $.
association? (\ O association fee? Monthly, quarterly or yearly?
Name & Address of HOA: Are the fees current? If no, what is the balance due?

 

 

nia .

 

if your mortgage payment does not include property taxes, are the taxes current?

 

If your mortgage payment does not include homeowners insurance, is the insurance premium paid?

 

if “No”, when was the last insurance premium pald?

 

 

If “Yes”, when was it listed? (mm/dd/yy)

 

Is the property listed for sale? AO

 

 

Listing Agent’s Name & Address: = Q | CQ
Listing Agent’s Phone & Email: aa {

 

Have you recelved a purchase ae if “Yes”, when was the offer received?

 

 

If “Yes”, what Is the amount sie offer? What is the closing date?

 

 

 

Contact your listing agent if you have any questions about SPOVUER LREMMYMAC_ 000678

 

Paga 10 of 19
MODWELCOME 1ST_|
/L LEBE GVGOCE TETCLIZ BIT

ST

STO0/200 STE6TOO GTIOOO T TtcO ISL6RET

Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 10 of 19 PagelD #: 433

 

 

 

 

 

HARDSHIP AFFIDAVIT
e Clearly describe the reason you are having trouble paying your mortgage
® Provide as much detail about your hardship as possible with dates and timeframes for specific events
* Explain any steps you've taken to avoid defaulting on your joan, such as reducing expenses

lam having difficulty making my monthly payment because of flnancial difficulties created by:

 

| | Unemployment | [ | Mortgage Payment Increase | [| Military Service

 

 

Reduction of Income | [| Property Problems
Ye

| [_| inability to Rent Property |

t.
| | Business Fallure | | | Title Problems | [ AMarital Difficulties |
Lt Je

 

 

 

 

 

 

 

 

 

 

| | Illness in Family | [| Job Relocation | [ | Abandonment of Property |
| A Excessive Debt/Obligation [| Incarceration | | Other (explain) |
La be
| belleve that my situatlon Is:
LO.
Short Term (under 6 months) ‘| | | Long Term (over 6 months) | “4 Permanent
Explanation:

——?

Fr nave een struqghindg Loin
eycessivoe  oclewt ae Sore

 

 

 

+yon?e On Now = tad
Ov Over ce tne. rousé hol cl
INCoOmMe. nos Armsticallwy

 

\Ouoerec . <T GO Mot

(MaKe ENDDAN 7D cya His
[QI WU ote an. Y

Ex maid miOry+qaqge And Nasnr
Ly x.ed mere BY Moaooths.
Than Ke 02

 

 

 

 

 

 

 

 

(Continue on another page If necessary) STOLER PENNYMAC 000679

Page 9 of 19
MODWELCOME 1ST _ a’
T Téz0 TSL6rtt

S10/900 VISTOO 671000

TELS BIT

GereOCT 76

SI/9 SCBE

Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 11 of 19 PagelID #: 434

 

 

 

 

 

In order to fully evaluate your request for assistance, It’s important that you complete all forms attached, On the

following pages, you'll be asked to provide:

e Information about yourself and your intention with the property
¢ A detailed description of the hardship that has prevented you from paying your mortgage
« Information about your income, expenses and assets

BORROWER INFORMATION FORM - complete all sections of the below form. Indicate N/A for anything that doesn’t

apply to you or your loan.

 

Loan Number:

  
 

Borrower Information

 

 

Address mortgaged property: Fy a a Dn é, 4 q \

 

City: State:
(ukeo | LOD

Zip Code:

 

QHIY 3

 

Borrower Full Name:

 

Veseiea. Stoler

Home Phone:

3BOU- GEA- OS 14

 

Mailing Address (if different from above)

 

Cell Phone:
Same -

 

PINE,

 

 

Date of Birth: Email Address:
6-14 J CO. Cary @ Uf
a Home Phone: Cu ~~
Cell Phone:

Mailing Address (if different from above)

 

Social Security Nu ‘

 

Date of Birth:

 

Emall Address:

 

Figs any borrower filed for bankruptcy?

vO

Has any bankruptcy been discharged:

 

No; Yes: Chapter 7
Date: Date:

 

 

Yes: Chapter 13 | No: Yes:

Date:

 

N/A:

 

 

(circle one)

r. —
tT
Is borroweraservice member? Yes (No)

 

 

 

station order?
Date:

if yes, have you recently been deployed away from your principal residence or recently received a permanent change of

 

Property:

 

 

Currently how many single family properties other than your principal residence do you and/or any

co-borrower(s) own individually, jointly, or with others? Y) MNe.

 

 

Page 8 of 19
MODWELCOME 1ST_

STOLER_PENNYMAC_000680
SL/E1 GYBE SFGOEE ZEZEL9Z BIT

TOCO T T2z0 T4L6hET

c

STO/ELO LesTOO 6

Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 12 of 19 PagelD #: 435

PennyMac’

Borrower's Authorization Form

 

Authorization to Release Information

To Whom It May Concern:
1, The undersigned Borrower and Co-Borrower (if any) (Individually and collectively, “Borrower’), authorize PennyMac Loan Services, LLC to obtain,
share, release, discuss and otherwise provide to and with you public and non-public personal information contained In or related to the mortgage

loan. This information may include (but is not limited to) the name, address, telephone number, social security number, credit score, credit report,
income, loss mitigation application status, account balances, program eligibility, and payment activity of the Borrower.

2. PennyMac Loan Services, LLC will take reasonable steps to verify your identity, but it has no responsibility or liability to verify the identity of any
third party. PennyMac Loan Services, LLC also has no responsibility or !labllity for what a third party does with such Information.

3. This Third-Party Authorization Is valid when signed by all Borrowers and Co-Borrowers named on the mortgage and until
PennyMac Loan Services, LLC receives a written revocation signed by any Borrower or Co-borrower.

4. Acopy of thls authorization may be accepted as an original.

| UNDERSTAND AND AGREE WITH THE TERMS OF THIS THIRD-PARTY AUTHORIZATION:

TStole —_ Jessice Stoter EE 3-1-9

Borrower Signature Borrawer Name Soctal Security Number Date

 

 

Co-Borrower Signature Co-Borrower Name Social Security Number Date

    

public and non-public personal Information contained in or related to the mortgage loan of the Non-Borrower. This information may Include
(but Is not limited to) the name, address, telephone number, social securlly number, credit score, credit report, Income, government
monitoring Information, loss mitigation application status, account balances, program ellgibility, and payment activity of the Non-Borrower.

I, Jess ae Sie f scongiia home at a ISR Sr S}¥ and request my income be

included in the review for a modiflcation on the toan secured by the property address above.

This consent for a credit bureau report will expire upon completion of the modification review,

NorsBorfower Soclal Security Number

ee
—_—— Date:

STOLER_PENNYMAC_000681
Page 15 of 19

MODWELCOME 1ST_/y
Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 13 of 19 PagelD #: 436

| only received $600 of this tax return. They kept the rest to pay off previous tax
debt owed.

Jessica Stoler

03.01.17

STOLER_PENNYMAC_000682
Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 14 of 19 PagelD #: 437

 

 

 

 

 

 

 

Form Department of the Treasury — Internal Revenue Service
1040A U.S. Individual Income Tax Return 9) 2016 IRS Use Only—Do not write or staple in this space.
Your first name and initial Last name OMB No. 1545-0074
Your social security number

Jessica L Stoler
If a joint return, spouse's first name and initial Last name Spouse's social security number

|

| |
Home address (number and street). If you have a P.O. box, see instructions. Apt. no. A Make sure the SSNis) above
2122 2lst St and on line 6c are correct.
City, town or post office, state, and ZIP code. If you have a foreign address, also complete spaces below (see instructions). Presidential Election Campaign
Nitro WV 25143 Check here if you, or your spouse if filing

: : = jointly, want $3 to go to this fund. Checking
Foreign province/state/county Foreign postal code

Foreign country name

 

 

 

a box below will not change your tax or

C You C) Spouse

refund

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Filing 1 [) Single 4 [x] Head of household (with qualifying person). (See instructions.)
status 2 [_] Married filing jointly (even if only one had income) If the qualifying person is a child but not your dependent,
Check onty 3 [_] Married filing separately. Enter spouse’s SSN above and enter this child's name here. >
one box. full name here. > 5 [] Qualifying widower) with dependent child (see instructions)
Exemptions 6a Yourself. If someone can claim you as a dependent, do not check Boxes
box 6a. 6a and 6b 1
b [] Spouse No. of children
© Dependents: (4) 7 itchidunder On Oo whe:
(2) Dependent's social | (3) Dependent's | age 17 qualifying for” Hed with
If more than six security number relationship to you | child tax credit (see YOU at.
dependents, see (1) First name Last name instructions) . did not live
instructions. Ryan L Eary ar | Son CL] divorce or. °
| separation (see
| instructions)
CI onéenot
L] entered above
CI Add numbers
on lines
d Total number of exemptions claimed. above > 2
Income
7__Wages, salaries, tips, etc. Attach Form(s) W-2. 7 29,756.
Attach
Form(s) W-2 8a Taxable interest. Attach Schedule B if required. 8a
eevee b Tax-exempt interest. Do not include on line 8a. 8b
Form(s) 9a Ordinary dividends. Attach Schedule B if required. 9a
1099-R if tax b Qualified dividends (see instructions). 9b
was 10 Capital gain distributions (see instructions). 10
withheld. dia IRA 11b Taxable amount
If you did not distributions. tia (see instructions). 11b
ae o see 12a Pensions and 12b Taxable amount
aan annuities. 12a (see instructions). 12b
13 Unemployment compensation and Alaska Permanent Fund dividends. 13
14a Social security 14b Taxable amount
benefits. i4a (see instructions). _14b
15 Add lines 7 through 14b (far right column). This is your totalincome. » 15 29,756.
Adjusted
gross 16 Educator expenses (see instructions). 16
income 17 IRA deduction (see instructions). 17
18 Student loan interest deduction (see instructions). 18
19 Tuition and fees. Attach Form 8917. 19
20 = Add lines 16 through 19. These are your total adjustments. 20
21 Subtract line 20 from line 15. This is your adjusted gross income. e 24 29,756.

 

For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see separate instructions.

BAA

REV 12/3016

Form 1040A (2016)

Intut og clp

STOLER_PENNYMAC_000683
Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 15 of 19 PagelD #: 438

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 1040A (2016) Page 2
Tax, credits, 22 Enter the amount from line 21 (adjusted gross income). 22 29,756.
and 23a Check { [_] You were born before January 2, 1952, {_JBlind | Total boxes
payments if: (_] Spouse was born before January 2, 1952, (_]Blind | checked P 23a
b If you are married filing separately and your spouse itemizes
Standard deductions, check here r23b) 0
ae 24 Enter your standard deduction. 24 9,300.
*People who | 25 Subtract line 24 from line 22. If line 24 is more than line 22, enter -0-. 25 20,456.
Soy on ie 26 Exemptions. Multiply $4,050 by the number on line 6d. 26 8,100.
29a or 28 or | “97 Subtract line 26 from line 26. If line 26 is more than line 25, enter -0-.
core asa This is your taxable income. > 27 12,356.
ependent, " . r — 7 :
see 28. Tax, including any alternative minimum tax (see instructions). 28 1,238.
ie 29 Excess advance premium tax credit repayment. Attach
Ser Form 8962. 29
Sen 30 Add lines 28 and 29. 30 1,238.
$6,300 31 Credit for child and dependent care expenses. Attach
Married filing Form 2441. 31
Stalling 32 Credit for the elderly or the disabled, Attach
Wiorape Schedule R. 32
Head of 33 Education credits from Form 8863, line 19. 33
pouserold. | "34 __ Retirement savings contributions credit. Attach Form 8880. 34
35. Ghild tax credit. Attach Schedule 8812, if required. 35
36 Add lines 31 through 35. These are your total credits. 36
37. Subtract line 36 from line 30. If line 36 is more than line 30, enter -0-. 37 1,238.
38 Health care: individual responsibility (see instructions). Full-year coverage 38 QO.
39 Add line 37 and line 38. This is your total tax. 39 1,238,
40 Federal income tax withheld from Forms W-2 and 1099. 40 1,311.
7 412016 estimated tax payments and amount applied
you have
a qualifying from 2015 return. 41
alee pee 42a Earned income credit (EIC). 42a 1,522.
EIC. b Nontaxable combat pay election. 42b
43 Additional child tax credit. Attach Schedule 8812. 43
44 American opportunity credit from Form 8863, line 8. 44
45 Net premium tax credit. Attach Form 8962. 45
46 Add lines 40, 41, 42a, 43, 44, and 45. These are your total payments. > 46 2,833.
Flafuiid 47 If line 46 is more than line 39, subtract line 39 from line 46.
This is the amount you overpaid. 47 1,595.
Direct 48a Amount of line 47 you want refunded to you. If Form 8888 is attached, check here ® [_] 48a 1,595.

 

deposit? Routi

instructions > number yp g CO) g
and fill in

iepuec, > ¢ AccOt ee | TT | |

and 48d or number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 8688. 49 Amount of line 47 you want applied to your
2017 estimated tax. 49
50 Amount you owe. Subtract line 46 from line 39. For details on how to pay,
Amount instruct 6
you owe see ins ructions. e 5
51. Estimated tax penalty (see instructions). 51
Third party Do you want to allow another person to discuss this return with the IRS (see instructions)? (] Yes. Complete the following. XX] No
designee Designee's 7 Phone Aiccla rd aaa —_]
name no. » number ( >
7 Under penalties of perjury, | declare that | have examined this return and accompanying schedules and statements, and to the best of my knowledge
Sign Ale belief, they are true, correct, and accurately list all amounts and sources of income | received during the tax year. Declaration of preparer (other
han the taxpayer) is based on all information of which the preparer has any knowledge.
here Your signature Date Your occupation Daytime phone number
Joint return? ees
See instructions. Payroll administrator | (304) 989-0516
Keep a copy Spouse's signature. If a joint return, both must sign. Date Spouse’s occupation If the IRS sent you an Identity Protection
for your records. es
- int! d 4 ; -
Paid Prinvtype preparer’s name Preparer’s signature Date Ghacke O i PTIN
self-employed
preparer : :
Firm's name > Self-Prepared Firm's EIN &
use only Firm's address > Phone no

 

 

Ravina emageh s STOLER PENNYMAC_0004840A 2016)
Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 16 of 19 PagelD #: 439

SCHEDULE EIC
(Form 1040A or 1040)

Department of the Treasury
Internal Revenue Service (99)

> Complete and attach to Form 1040A or 1040 only if you have a qualifying child.
> Information about Schedule EIC (Form 1040A or 1040) and its instructions is at www.irs.gov/scheduleeic.

Earned Income Credit

Bh

Qualifying Child Information

1040,

1040A |<@rsumme,

OMB No. 1545-0074

at Attachment
ail Sequence No. 43

 

 

Name(s) shown on return

Jessica L Stoler

 

 

 

Before you begin:

* See the instructions for Form 1040A, lines 42a and 42b, or Form 1040, lines 66a and 66b, to make
sure that (a) you can take the EIC, and (b) you have a qualifying child.

» Be sure the child's name on line | and social security number (SSN) on line 2 agree with the child’s social security card.
Otherwise, at the time we process your return, we may reduce or disallow your EIC. If the name or SSN on the child's
social security card is not correct, call the Social Secunty Administration at 1-800-772-1213.

 

 

 

* You can't claim the EIC for a child who didn't live with you for more than half of the year.

* If vou take the EIC even though you are not eligible, you may not be allowed to take the credit for up to 10 years. See the instructions for details.
edt will take us longer to process your return and issue your refund if vou do not fill in all lines that apply for each qualifying child.

 

Qualifying Child Information

 

Child 1

Child 2

Child 3

 

1

Child’s name

If you have more than three qualifying
children, you have to list only three to get
the maximum credit.

First name Last name

Ryan L Eary

First name Last name

First name Last name

 

Child’s SSN

The child must have an SSN as defined in
the instructions for Form 1040A, lines 42a
and 42b, or Form 1040, lines 66a and 66b,
unless the child was born and died in
2016. If your child was born and died in
2016 and did not have an SSN, enter
“Died” on this line and attach a copy of
the child's birth certificate, death
certificate, or hospital medical records.

 

Child’s year of birth

Yer

Ifborn after 1997 and the child is
VOUNLEr than vou (or vot spouse, tf
filine jointly), skip lines da and 4b

Year

 

if born after 1997 and the child is
younger Uiatt vou (ar vatt spoitse,
filing jointly), skip lines 4a and 4b

 

eo fo Line o

Year

if born after 1997 and the chile ts
YOHN Ge? than you fer your TpPouse, tf
filing jomtly), skip Unes da and 4b

 

4

a Was the child under age 24 at the end of
2016, a student, and younger than you (or
your spouse, if filing jointly)?

goto line 5
T] vee [] we

[| Yes. [] No.

goto tine 5
[_] Yes. [ | No.

 

 

 

Go to Ga to line 4h, Ge to Go ta line 4b, Go to Go to line 4b.
line S. line S. line 3.
b Was the child permanently and totally
disabled during any part of 2016? [| Yes. [| No. [| Yes. [| No. [] Yes. [_] No.
Go ta The child is nota] Ge to The child is nota} Ge to The child is nota
line 3 qualifying child. | dine 5. qualifying child, | fine 5. qualifying child.
5 Child’s relationship to you
(for example, son, daughter, grandchild,
niece, nephew, foster child, etc.) Son
6 Number of months child lived

with you in the United States
during 2016

Tf the child lived with you for more than
half of 2016 but less than 7 months,
enter “7.”

* If the child was born or died in 2016 and
your home was the child's home for more
than half the time he or she was alive
during 2016, enter “12.”

 

12 months
Do not enter more than [2
months.

 

months
Deo not enter more than 12
months.

 

months
De not enter more than 12
months.

 

For Paperwork Reduction Act Notice, see your tax

return instructions.

BAA

REV 12/30/16 intut og clp sp

Schedule EIC (Form 1040A or 1040) 2016

STOLER_PENNYMAC_000685
Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 17 of 19 PagelID #: 440

IT-140W

REV. 7-15 West Virginia Withholding Tax Schedule 720)4 5

 

 

 

 

 

 

Employer ID or Payer ID from W-2, 1099, K-1, and/or WWINRW-2

CDI CORPORTATION

Employer or Payer Name

125 LAKEVIEW DR
Address

CROSS LANES WV 25313

City, State, ZIP

Social Security Number

29756 .00

Income Subject to WV WITHHOLDING

PRIMARY LAST NAME SOCIAL
SHOWN ONFORM =STOLER SECURITY ees
IT-140 NUMBER
1 A— Employer or Payer Information B — Employee or Taxpayer Information C — WV Tax Withheld
231341909 STOLER L JESSICA 1048.00

WV WITHHOLDING

X
W-2

WV

Check the appropriate box

1099 K-14 VVINRW-2

Enter State Abbreviation
(from Box #15 on W-2 or Box #13 on 1099R)

Enter WV withholding Only

 

 

2 A- Employer or Payer Information

B - Employee or Taxpayer Information

C — WV Tax Withheld

 

 

 

.00
Employer ID or Payer 1D from W-2, 1099. K-1, and/or WWINRW-2 Name VV \MTHHOLDING
Check the appropriate box
Employer or Payer Name Social Security Number
W-2 1099 K-4 WVINRW-2

Address 00 Enter State Abbreviation

. (trom Box #15 on W-2 of Box #13 on 1099R)
City, State, ZIP Income Subject to WV WITHHOLDING Enter WV withholding Only
3 A- Employer or Payer Information B — Employee or Taxpayer Information C — WV Tax Withheld

 

 

 

.00
Employer |D or Payer ID from W-2. 1099, K-1, and/or VWINRW-2 Name WV WITHHOLOING
Check the appropriate box
Employer or Payer Name Social Security Number
W.2 1099 Kel WVINRW-2
Address 00 Enter State Abbreviation
5 (trom Box #15 on W-2 or Box #13 on 1099R)
City, State. ZIP Income Subject to WW WITHHOLDING Enter WV withholding Only
4 A- Employer or Payer Information B - Employee or Taxpayer Information C — WV Tax Withheld

 

Employer IO or Payer ID from W-2, 1099. K-1, and/or WVINRW-2

Employer or Payer Name

Address

 

City, State. ZIP

Name

Social Security Number

.00

Income Subject to WV WITHHOLDING

 

 

.00

VV WITHHOLDING

Check the appropriate box

1099 K-1 WVINRW-2

Enter State Abbreviation
(trom Box #15 on W-2 or Box #13. on 1099R)

Enter WV withholding Only

 

Total WV tax withheld from column C above

If you have WV withholding on multiple pages, add the totals together and
enter the GRAND total on line 11,Form IT-140.

1855 RYO BNUTCOORP

1048.00

STOLER) PENN YMAC1060686 *

 
Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 18 of 19 PagelD #: 441

IT-140

West Virginia Personal Income Tax Return 7X0)1 5

 

 

 

 

    

REV 10-15
Extended Check box ONLY if you are a Year End
BERS fiscal year filer
I
MM DD YYYY y MM DD YYYY
Deceased Deceased
SOCIAL :
‘ *SPOUSE'S SOCIAL
SECURITY Prime PF Spouse
NUMBER Re cies SECURITY NuNGES —
Date of Death Date of Death
STOLER JESSICA L
Last Name Suffix Your First Name MI
Spouse's Last Name — Only if different from Last Name above Suffix Spouse's First Name MI
2122 21ST ST
First Line of Address Second Line of Address
NITRO WV 25143 a
City State Zip Code
Telephone Number, 3049890516
Amended Check before 4/18/16 if you wish to stop the Net Operating Filing as a nonresident/part-year resident Form VWV-8379 filed as
return original debit (amended return only) Loss (See instructions on Page 15) an injured spouse
Exemptions: (If someone can claim you as a dependent, leave — Enter “1” in boxes af Yourself (a) 1
Filing Status box (a) blank.) and b if they apply Spouse (b)
(Check One) c. List your dependents. If more than five dependents, continue on Schedule DP. 1
Enter total number here... scrremnnsrseramn ne ()
1 Single First name | Last name Social Security Number Date of Birth (MM DD YYYY)
RYAN BARY a

Nh
be

Head of Household ee Ske

"| Married, Filing Joint

Ww

4 Married, Filing Separate
“Enter spouse's SS# and
name in the boxes above

d. Additional exemption if surviving spouse (See page 20)

5 Widow(er) with

 

 

 

 

 

 

dependent child Enter decedents SSN Year Spouse Died (d)
e. Total Exemptions (add boxes a, b, c, and d). Enter here and on line 6 below. If box e is zero, enter $500 on line 6 below. (e) eg

1. Federal Adjusted Gross Income or income to claim senior citizen tax credit from Schedule SCTC-1......... 4 29756.00
2. Additions to income (line 38 of Schedule M).......cccssseseeessesesceseeess nue Ree 2 .00
3. Subtractions from income (line 55 of Schedule M).........--cccscsseisens cocoa nenmteeraliseremamaeassnessfanenenseste 3 .00
4. West Virginia Adjusted Gross Income (line 1 plus line 2 minus line 3)........--.....0..-.0-. & 29756.00
5. Low-Income Earned Income Exclusion (see worksheet on page 24 of the instruction booklet)............. 5 .00
6. Total Exemptions as shown above on Exemption Box (e) 2 $2,000 vce. 6 4000.00
7. West Virginia Taxable Income (line 4, minus lines 5 & 6) IF LESS THAN ZERO, ENTER ZERO v 25756.00
8. Income Tax Due (Check One)

X TaxTable Rate Schedule — Nonresident/Part-year resident calculation schedule...........00....00.. aan | 8 934.00
9. Family Tax Credit if applicable (see required schedule On page 14)..........cec cc cseseecseeseese ste ceseesnseesseenes 9 0.00
10. Total Taxes Due (line & minus line 9)......0..ccceesseeeee Mi vssus te tavassavessstutacentasweted | (LU 934.00

 

 

 

 

TAX DEPT USE ONLY

PAYMENT CORR SCTC NRSR HEPTC

PLAN

=

4555 FEV BINT CSIP

 

STOLER_PENAYMAC.

 

HO
Case 2:18-cv-00988 Document 50-6 Filed 08/22/19 Page 19 of 19 PagelD #: 442

ay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRIMARY LAST NAME SOCIAL
Sonn GHFOM STOLER ov ii
[ 40. Total Taxes Due (from previous Page)....scsrsseesesssenennneseerees dsduueecencnewacee ceseeeeaneneane sesrereee | 10 934,00
41. West Virginia Income Tax Withheld (SEE INSTRUCTIONS CHECK HERE IF WITHHOLDING IS FROM NRSR
(NON RESIDENT SALE OF REAL ESTATE) ..eicsovsvsessanernstvsssesnevnenenneneesinumnniransinaannnceunenernaaieimnn niet 11 1048.00
12, Estimated Tax Payments and Payments with Schedule L ...cs.cscscessiucisersesnesntsnnnnnesetctseistsnuanscrctanaenetnrnerecersescace 12 ee 0.00
13. Senior Citizen Tax Credit for property tax paid from Schedule SCTC-f....0.0ossse see snseee 13 00
14, Homestead Excess Property Tax Credit for property tax paid from Schedule HEPTC-1...1....ssntcnscnnsesennnuamnrnencencnemenccat 14] _ 00
15. Credits from Tax Credit Recap Schedule (see schedule on page 6) ....... 15 .00
16. Amount paid with original return (amended return only) ......... Sait 16 .00
[17 Payments and Credits (add lines 11 through 16) ...cscovercensusmnsternennennnsenneneen etn in ciccneet enn esses 17 1048.00
18, Overpayment previously refunded or credited (amended return Only)... nnn nnn 18 .00
| 19 Total payments and credits (line 17 minus line 18).............. — pusreseaneenecmarenati® tintin | V9 1048.00
20. Penalty Que from Form IT-210,. | CHECK IF REQUESTING WAIVER/ANNUALIZED WORKSHEET ATTACHED Ii you owe penalty, enterhere | 20 .00
214. Subtract line 20 from line 19 and enter total, (if ine 20 is larger, subtract 19 from 20 add to line 10 and enter on line 22)... 21 1048.00
92. Balance of Income Tax Due (line 10 minus line 21). If line 21 is greater than line 10, skip to fin@ 23... nnn snore 22 .00
23. If line 21 is greater than line 10, subtract line 10 from line 21. This és your income tax overpayMeNt.. ew rrr 23 114.00
24. West Virginia Use Tax Due on out-of-state purchases (see Schedule UT on page 7). If this amount is greater than line 23, go on
to line 25. If this amount is less than line 23, skip to line 26........... eee sos eaeocoevuciceceaecstecset 24 .00
25, Subtract line 23 from line 24 and add line 22, this is the total balance of tax due... ccuhhetrametnamininamapmemen’ | 20 .00
26. Subtract line 24 from line 23, this is your total overpayment seaest soi ee cue | 26 114.00
27. Amount of overpayment to be credited to your 2016 estimated tax....... 27 .00
28. West Virginia Children’s Trust Fund to help prevent child abuse anc neglect
Enter the amount of your contribution|. $5 | $25 $100 . Other $ 28 E iS .00
29, Deductions from your overpayment (Add lines 27 and 2B)........sesescssesseanessnnnnesseseucttnnersessentnesseantnsnmneegeanennenaante 29° i a % 4 .00
30. Refund due you (subtract line 29 from line 26)... ae ae 30 114.00
34. Total amount due the State (line 25 plus line 28) PAY THIS AMOUNT coccccceesopesesereccoer er, AMMO 31 .00

 

 

 

 

Deposit X CHECKING SAVINGS
of Refund ROUTING NUMBER ACCOUNT NUMBER

PLEASE REVIEW YOUR ACCOUNT INFORMATION FOR ACCURACY. PROVIDING INCORRECT ACCOUNT INFORMATION MAY
RESULT IN A $15.00 RETURNED PAYMENT CHARGE.
Under penalties of perjury, | declare that! have examined this return, accompanying schedules and statements, and to the best of my knowledge and

 

belief, it is true, correct and complete. | authorize the State Tax Department to discuss my return with my preparer. YES NO

Your Signature Oate Spouse's Signature Date Telephone Number

SELF- PREPARED

Signature of preparer other than above Date Address Telephone Number

MAIL TO:
p Ch if REFUND BALANCE DUE
reparer. Check here t \W State Tax Department WV State Tax Department

Bien) is euuesiny ther P.O. Box 1071 P.O. Box 3694

Preparer's EIN form NOT be e-filed

Charleston, WV 25324-1071 Charleston, WV 25336-3694

Payment Options
Returns filed with a balance of tax due may use any of the following payment optians

Check or Money Order - If you filed a paper return enclose your check or money order with your retum, If you electronically filed mail your check or money order with ine payment voucher IT-140V
thal is provided to you after the submission of your tax return

Electranic Funds Transfer - If you electronically filed your return, your tax payment may be automatically deducted

from your checking account. You may elect to authorize tne withdrawal to occur at the time the return is filed or
Gelay payment any time between filing and due gate of April 18. 2016

Payment by credit card ~ Payments may be made using your Visa® Card. Discover® Card. Amencan Express®
Card or MasterCard® Visit tax wv gov 2

1555 RAV OEOINTUTCOO PP STOLER_PENNYMA
